United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 January 26, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40237
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DELRICK WILLIAMS,

                                     Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 9:02-CR-48-2
                          --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Delrick Williams appeals his conviction following a jury

trial for possession with intent to distribute 100 kilograms or

more of marijuana, in violation of 21 U.S.C. § 841(a)(1).

Williams challenges the sufficiency of the evidence and the

district court’s denial of his pre-trial motion to suppress.

We affirm.

     Williams was a passenger in a car stopped for a traffic

violation in which police discovered 331 pounds of marijuana.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40237
                                 -2-

The evidence showed that the car had been rented in Houston

approximately four hours before the stop.     Testimony showed that

it would have taken considerable time to load the marijuana into

the vehicle and then approximately two hours to reach

Nacogdoches, where the stop occurred.      Williams was present when

the car was rented and was listed as an additional driver on the

rental agreement.    He was hesitant and defensive in response to

questioning during the traffic stop and gave a story that

conflicted with that of the driver.    Marijuana was found hidden

in the trunk of the car, but a large amount was also found

immediately behind the passenger and driver’s seat under

clothing.   Williams and the driver began backing away as if to

flee when a drug dog alerted to the vehicle.     We conclude that

the evidence on the whole, viewed in the light most favorable to

the verdict, supports at least a plausible inference of

Williams’s knowledge and possession.    See Jackson v. Virginia,

443 U.S. 307, 319 (1979); United States v. Ortega Reyna, 148 F.3d

540, 544 (5th Cir. 1998); United States v. Mergerson, 4 F.3d 337,

348-49 (5th Cir. 1993).

     With respect to the suppression motion, we find no merit in

Williams’s challenge to the initial stop based on an alleged

traffic violation.   The investigating officer testified that the

driver of the vehicle failed to signal when changing lanes and

when exiting onto another highway.    He also indicated this
                           No. 05-40237
                                -3-

violation in his report.   See Whren v. United States, 517 U.S.

806, 810 (1996).

     Williams argues that the officer impermissibly prolonged the

stop by questioning him and the driver before requesting a

computer records check, unduly delaying his request for the

records check, and then continuing the detention after the

records check came back negative.   The questions that the officer

asked the driver and Williams were routine and within the scope

of the initial stop and took only a few minutes to complete.

See United States v. Brigham, 382 F.3d 500, 507-08 (5th Cir.

2004) (en banc).   The questions were not impermissible because

they were asked before the records check.   Id. at 511.   We

conclude from a review of the transcript of the suppression

hearing that the officer relied on more than a generalized

suspicion of wrongdoing; instead, the officer’s actions were a

graduated response to emerging facts, were reasonable under the

totality of the circumstances, and did not unconstitutionally

extend Williams’s detention.   See id. at 506-09.

     AFFIRMED.